STONE, J.
The rule is settled in this State, that if specific grounds of objection be interposed to the admissibility of evidence, this court will not consider any other grounds than those specified. In such case, if we should be of opinion that there existed other and sufficient grounds of exclusion; still, if there be nothing in the objections stated in the court below, this will furnish no-ground of reversal. — Chamberlain v. Masterson, 29 Ala. 299 ; Walker v .Blassingame, 17 Ala. 810. In this case, the objection was not that the admissions of Mrs. Glawson were received in evidence against her husband. The ground specified was, that the defendant was not shown to have been present when the admission was made. We think the record sufficiently shows his presence to let the evidence go before the jury. It was for them to determine whether he, in fact, did hear the remark. On this depended its pertinence and effect as an admission implied from silence. — Fuller v. Dean, 31 Ala. 654. We need not, and do not, determine whether, if the question were properly before us, the admission made by Mrs. Glawson was proper evidence in this cause. — Liles v. The State, 30 Ala. 24.
Judgment of the circuit court affirmed.